DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimasaki et al. (Shimasaki) (Patent/Publication Number US 6,112,519). 
	Regarding claims 1, and 15-16, Shimasaki discloses a system and method for operating a catalytic converter module assembly (102, 103) (Figures 1-3), comprising: a plurality of catalytic converter modules (102, 103) arranged in series such that a gas may be fed through successive catalytic converter modules and treated in stages  (e.g. See col. 1, lines 32-55; col. 3, lines 50-67); and wherein the heat is generated in such a way as to optimize a temperature profile permanently or temporarily depending on system operating conditions. (e.g. See Figures 1-3; col. 3, lines 50-67; col. 4, lines 1-27).
	Regarding claims 2 and 14, Shimasaki further discloses wherein a catalytic converter module of the plurality of catalytic converter modules (102, 103) comprises: a catalytic converter having one or more catalytic converter members (102, 103) arranged for fluid contact with the gas to be treated by the catalytic converter (Figures 1-3), and an electrically powered heat generator (2, 2’, VB, SW) arranged adjacent to and upstream of the catalytic converter (e.g. See col. 3, lines 50-67; col. 4, lines 1-49); wherein the heat generator and the catalytic converter are arranged in fluid communication and interconnected by a connection means (e.g. This honeycomb structural body 1 is received within a housing 3 of metal, and is retained there in an insulated manner by retaining means) so as to form a unitary device  (e.g. Column 2, lines 1-27 discloses: FIG. 2 shows one specific construction of the EHC unit 104. In this case, an electrically heated-type heater comprises a flat, cross-sectionally circular honeycomb structural body 1 having exhaust flow passages, and this heater itself is heated by resistance heat upon application of an electric current. The honeycomb structural body 1 may be provided in the form of a monolith catalyst, in which case the three-way catalyst is dispersed and deposited on the surface of the catalyst support (honeycomb structural body). This honeycomb structural body 1 is received within a housing 3 of metal, and is retained there in an insulated manner by retaining means (not shown). A pair of electrodes 2 and 2' extend through a peripheral wall of the housing 3, and supply electric power to the honeycomb structural body 1 from the exterior. If the electrodes 2 and 2' are connected respectively to diametrically-opposite portions of the honeycomb structural body 1 of a circular cross-section, a large proportion of the electric current flows along the shortest path interconnecting the electrodes 2 and 2’) (e.g. See Figures 1-3; col. 2, lines 1-53; col. 3, lines 50-67).
	Regarding claim 3, Shimasaki further discloses wherein the heat generator is arranged a distance upstream of the catalytic converter, and a gas reaction zone (e.g. Space between the heater 104 and catalyst 103) is defined between at least one heating member in the heat generator and the one or more catalytic converter members (e.g. See Figures 1-3; col. 1, lines 32-56; col. 2, lines 1-54).
	Regarding claim 4, Shimasaki further discloses wherein the heat generator and the catalytic converter comprise screen-type designs  (e.g. See Figures 2-3; col. 1, lines 32-56; col. 2, lines 1-54).
	Regarding claim 5, Shimasaki further discloses wherein the catalytic converter module assembly is arranged inside a thermally insulated conduit  (e.g. Column 2, lines 8-54 discloses: FIG. 2 shows one specific construction of the EHC unit 104. … The honeycomb structural body 1 may be provided in the form of a monolith catalyst, in which case the three-way catalyst is dispersed and deposited on the surface of the catalyst support (honeycomb structural body). This honeycomb structural body 1 is received within a housing 3 of metal, and is retained there in an insulated manner by retaining means (not shown). A pair of electrodes 2 and 2' extend through a peripheral wall of the housing 3, and supply electric power to the honeycomb structural body 1 from the exterior. If the electrodes 2 and 2' are connected respectively to diametrically-opposite portions of the honeycomb structural body 1 of a circular cross-section, a large proportion of the electric current flows along the shortest path interconnecting the electrodes 2 and 2. . .... Secondly, the ability of insulation between the electrodes 2 and 2' and the metal housing 3, as well as the ability of insulation between the honeycomb structural body 1 and the metal housing 3, is lowered, so that the predetermined voltage cannot be applied to the honeycomb structural body 1. …) (e.g. See  col. 2, lines 1-54).
	Regarding claim 6, Shimasaki further discloses wherein the heat generator comprises one or more heating members (e.g. See Fig. 2; col. 2, lines 1-54).
	Regarding claim 7, Shimasaki further discloses wherein the heat generator comprises one or more turbulators (e.g. See Fig. 2; col. 2, lines 1-54).
	Regarding claim 8, Shimasaki further discloses wherein the catalytic converter modules have different catalyst material (e.g. See Figures 2-3; col. 1, lines 10-56; col. 2, lines 1-54).

	Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (Patent/Publication Number US 6,079,373). 
	Regarding claim 9, Kawamura discloses wherein cleaning assembly for treating exhaust gases from a thermal engine (1), comprising: an exhaust gas turbine (3, 23) fluidly connected to an exhaust gas conduit (8) of the thermal engine and arranged to receive exhaust gas (e.g. See Col. 7, lines 20-36; col. 9, lines 25-67); a catalytic converter assembly (2, 34, 52, 83) configured for receiving the exhaust gas and for heating and treating the exhaust gas (e.g. See Col. 8, lines 55-67; col. 11, lines 5-67).
	Regarding claim 10, Kawamura further discloses an electric generator (25, 29) driven by the exhaust gas turbine (e.g. See Col. 9, lines 35-67; col. 11, lines 5-67).
	Regarding claim 11, Kawamura further discloses wherein the catalytic converter (2, 34, 52, 83) assembly is arranged upstream of the exhaust gas turbine (3, 23) (e.g. See Col. 7, lines 20-36; col. 9, lines 25-67).
	Regarding claim 12, Kawamura further discloses wherein the catalytic converter assembly is arranged downstream of the exhaust gas turbine (e.g. See Col. 7, lines 20-36; col. 9, lines 25-67).
	Regarding claim 13, Kawamura further discloses wherein the thermal engine is an internal combustion engine (e.g. See Col. 7, lines 1-63; col. 9, lines 15-67).
 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Bruce et al. (Pat./Pub. No. US 2016/0114790), Nagasaka et al. (Pat./Pub. No. US 2015/0165376), Quix et al. (Pat./Pub. No. US 2013/0220116), Abe et al. (Pat./Pub. No. US 2002/0081253), Rostrup-Nielsen et al. (Pat./Pub. No. US 6109018), and Haines et al. (Pat./Pub. No. US 6347511), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 16, 2022